DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 

Response to Argument
Applicant's arguments and amendments received June 30, 2022 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument pages 10-12”. 
           As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads as the claimed invention as well as the examiner’s interpretation of the cited art in view of the presented claim set.   Further, the examiner cautiously reviews applicant argument including concern regarding to final office action; response to argument as outlined below is to address any issues in regarding the final office action dated April 1, 2022 and argument filed June 30, 2022.

The final officiation is based newly added limitation to claims and that change the scope of the claimed invention. The examiner did provided by underline part of from the cited art which considered corresponds to the claimed invention. The claimed invention is “not specific or too broad” to overcome the cited art. As such, the examiner stands with final office action. Examiners position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. As it is Applicant's right to continue to claim as broadly as possible their invention. It is also the Examiners right to continue to interpret the claim language as broadly as possible.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  Paragraphs 0123 and 0125 of Wilkins are added to the new office action in regarding to the claimed invention “positioner or positioning [Note: while the rejection consider under Wilkins, it is an examine suggestion applicant to consider art of Higashida. Higashida teaches image is displayed with a quality only sufficient to choose an edit point (sufficient to identify a video material source from a plurality of video material sources and a location in the video material)]”. Further, applicant argument appears specifically the claimed invention “…a sequence of textured frame representations” as “a single still image”, however the claimed invention does appear or the above limitation not included within the claim 1.  As such, the examiner stands with the rejection. further 35 USC § 101 and Double Patenting includes in the rejection as outlined below.
	 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps of providing, enable, receive and apply to a video representation content related to concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim recites providing a user interface for a player, enable a user to select frames, enable the user to select corresponding function, receive a selection of frames and apply the selected function. The limitation of providing, enable, receive and apply is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an interface or device” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “an interface or device” language, “providing, enable, receive and apply” in the context of this claim encompasses the user manually calculating or processing the amount of use of each video, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

For example, but for the “an interface or device” language, “providing, enable, receive and apply” in the context of this claim encompasses the user drafting presentation of video frames. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – an interface or device to perform for providing, enable, receive and apply steps. The “an interface or device” in both steps is recited at a high-level of generality (i.e., as a generic “an interface or device” performing a generic computer function of providing, enable, receive and apply based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “an interface or device” to perform for providing, enable, receive and apply steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-20 also does not add any additional elements, as such the claims are not patent eligible.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,940,971. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter (See table below): 

17/010,731
US 9,940,971
1. (Previously Presented) A computer program product comprising a non-transitory computer readable medium having stored thereon a set of instructions executable by a processor, the set instructions comprising instructions for: providing a user interface for a player at a user device, the user interface comprising: a texture strip visually representing a series of frames of a video, the texture strip comprising a sequence of textured frame representations, each textured frame representation in sequence of textured frame representations representing a corresponding frame from the series of frames; a positioner configured to enable a user to select frames in the series of frames in a random access manner by positioning the positioner at locations in the texture strip corresponding to selected frames; one or more controls configured to enable the user to select one or more corresponding functions; wherein the user interface is configured to receive a selection of a frame in the series of frames; wherein the user interface is configured to receive a selection of a function of the one or more functions; wherein the user interface is configured to apply the selected function to the series of frames at the selected frame.
1. A method of distributed non-linear video editing, comprising: generating, by a transcoder at a computer, a texture strip for visually representing an entire video including a plurality of frames comprising moving image data over a time period, wherein the texture strip comprises a single still image comprised of a sequence of textured frame representations corresponding to the plurality of frames of the video and associated information applied to or inserted into the frames, the sequence of textured frame representations generated by the transcoder: obtaining each of the plurality of frames as self-referential frames from the video, generating, for each frame, a textured frame representation for only that individual frame by applying a predetermined function to only that frame of the video, and sequencing the textured frame representations for each of the frames in the order of appearance in time of the frames in the video to form the single still image comprised of the sequence of textured frame representations; and sending, by the computer, the texture strip to a client device communicatively connected to and remote from the computer; receiving, by the computer, an edit command from the client device via a user interface displaying the texture strip, the edit command associated with a sequence of frames identified by the location of a positioner relative to one or more positions in the texture strip; applying, by the transcoder, the edit command to one or more of the plurality of frames in the video to generate an edited video, wherein the one or more of the plurality of frames are determined based on the location of the positioner; and sending, by the computer, a representation of the edited video to the client device.


Claim 12 list all the similar elements of claim 1, but in method form rather than a computer program product form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkins et al. US 2004/0133924 and further in view of Higashida et al. U.S. 6,005,678.

In regard to claim 1 Wilkins et al. teaches:
1. A computer program product comprising a non-transitory computer readable medium having stored thereon a set of instructions executable by a processor, the set instructions comprising instructions for: 
providing a user interface for a player at a user device, the user interface comprising: a texture strip visually representing a series of frames of a video, the texture strip comprising a sequence of textured frame representations, each textured frame representation in sequence of textured frame representations representing a corresponding frame from the series of frames; 
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added

a positioner configured to enable a user to select frames in the series of frames in a random access manner by positioning the positioner at locations in the texture strip corresponding to selected frames; 
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0123, 0125, 0126 emphasis added


one or more controls configured to enable the user to select one or more corresponding functions;
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added

 wherein the user interface is configured to receive a selection of a frame in the series of frames; wherein the user interface is configured to receive a selection of a function of the one or more functions; wherein the user interface is configured to apply the selected function to the series of frames at the selected frame. 
The browser used to view video material on the monitor screen of the PC 105 does not necessarily require information about fine detail of the image when doing image editing work such as choosing edit points in the video material or writing a news manuscript by viewing the image. Rather, if the image is displayed with a quality only sufficient to choose an edit point (sufficient to identify a video material source from a plurality of video material sources and a location in the video material), or only sufficient to check the edited result, the purpose of image editing can be accomplished sufficiently even if the image resolution is low. The present invention utilizes this characteristic, and achieves a drastic reduction in the amount of data transferred on the signal flow 113.
Higashida, col. 10 lines 16-24, col. 11 lines 11-25, emphasis added

Wilkins et al described a method as claimed [paragraph 0109, 0118, 0127] – except that the “lower quality” content is not described as being of a drastically low quality/resolution (i.e., as comprising a “texture strip”;
That, in an analogous video editing environment, Higashida et al evidences that it was known to have been advantageous for the “lower quality content” to have comprised drastically low quality/resolution (i.e., a “texture strip”) in order to have minimized required processing power and cost [e.g., Note; lines 4-17 and 56-58 of column 4],  
That it would have been obvious to one of ordinary skill in the art to have modified the method described by Wilkins et al such that the “lower quality content” comprises the  drastically low quality/resolution (i.e., a “texture strep)  described in Higashida et al to have obtained the advantages thereof; i.e., said reduced processing power and cost.
Note: The motivation that was applied to claim 1 above, applies equally as well to claim 12.
Claim 12 list all similar elements of claim 1, but in method form rather than computer program form.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 1.

Claims 2-11, 13-19 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkins et al. US 2004/0133924 and Higashida et al. U.S. 6,005,678 further in view of Abe et al. US 2006/0098941.

In regard to claim 2 Wilkins and Higashida teaches:
2. The computer program product of claim 1, 
However, Wilkins and Higashida fails to explicitly teach, but Abe teaches wherein the user interface further comprises a deep tag marker, the deep tag marker configured to enable a user to set a first edge marker at a beginning one of the series of frames and a second edge marker at an ending one of the series of frames, the deep tag marker indicating a segment of the series of frames. 
When the frame control button 374 is clicked, the video display program 172 displays the image of the temporally previous frame in the image display portion 372. When the frame control button 375 is clicked, the video display program 172 displays the image of the temporally subsequent frame in the image display portion 372. When the left button of the mouse is continuously pressed while the pointer is positioned at the frame control button 374 or 375, the image displayed in the image display portion 372 is fast-forwarded or fast-rewound. In this case, the speed may be varied in a range, for example, from 0.5.times. to 1.times., according to the duration in which the mouse button is pressed. 
The essence marker 376 or 377 indicates the temporal position of an essence mark on the image set in the clip metadata related to the video content data corresponding to the image displayed in the image display portion 372. That is, the length of the position bar 373 indicates the temporal duration of the image displayed in the image display portion 372; for example, the left end of the position bar 373 indicates the start time of the image, and the right end of the position bar 373 indicates the end time of the image. When a disc is selected, the length of the position bar 373 indicates the total temporal duration of the images of the clips recorded in the selected disc. When a clip is selected, the length of the position bar 373 indicates the total temporal duration of the images of the selected clip.
Abe, 0272-0277, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art to combine the teaching of Abe into a system of Wilkins and Higashida in order wherein the user interface further comprises a deep tag marker, the deep tag marker configured to enable a user to set a first edge marker at a beginning one of the series of frames and a second edge marker at an ending one of the series of frames, the deep tag marker indicating a segment of the series of frames, as such, provided for perform speedy editing to produce images including desired features..—Abstract.


Note: The motivation that was applied to claim 1 above, applies equally as well to claims 3-6, 8-12, 14-18 and 20.


In regard to claim 3 Wilkins,  Higashida and Abe teaches:
3. The computer program product of claim 2, further, Abe teaches a deep tag control configured to create a deep tag in response to receiving an indication by the user via the deep tag control to save the first and second edge markers as the deep tag. 
The essence marker 376 or 377 indicates the temporal position of an essence mark on the image set in the clip metadata related to the video content data corresponding to the image displayed in the image display portion 372. That is, the length of the position bar 373 indicates the temporal duration of the image displayed in the image display portion 372; for example, the left end of the position bar 373 indicates the start time of the image, and the right end of the position bar 373 indicates the end time of the image. When a disc is selected, the length of the position bar 373 indicates the total temporal duration of the images of the clips recorded in the selected disc. When a clip is selected, the length of the position bar 373 indicates the total temporal duration of the images of the selected clip.
Abe, 0272-0277, emphasis added

In regard to claim 4 Wilkins,  Higashida and Abe teaches:
4. The computer program product of claim 2, further, Abe teaches a deep tag bar that provides a visual representation of positions of one or more stored deep tags in relation to the series of frames. 
Abe, 0272-0277

In regard to claim 5 Wilkins and Higashida teaches:
5. The computer program product of claim 1, further, Abe teaches wherein the user interface further comprises one or more specialized editing controls, each of the specialized editing controls configured to display to the user a corresponding specialized editing interface in response to receiving a selection of the specialized editing control. 
Abe, 0272-0277 and figs. 19-21

In regard to claim 6 Wilkins,  Higashida and Abe teaches:
6. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises a mash-up editor control, wherein in response to selection of the mash-up editor control by the user, a mash-up editor is displayed to the user, the mash-up editor comprising: one or more navigation controls configured to enable the user to view a set of thumbnails representing corresponding content files; one or more content selection controls configured to enable the user to select content files to be included in a mash-up; a mash-up texture strip visually representing a series of frames of a mash-up; a frame selector control configured to enable the user to select a segment of the mash-up for editing; one or more editing controls configured to enable the user to edit the mash-up; and one or more publishing controls configured to enable the user to publish the mash-up. 
Abe, 0269-0271 and fig. 12

In regard to claim 7 Wilkins,  Higashida and Abe teaches:
7. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises a tree editor control, wherein in response to selection of the tree editor control by the user, a tree editor is displayed to the user, the tree editor comprising: one or more navigation controls configured to enable the user to view a set of thumbnails representing corresponding content files; one or more content selection controls configured to enable the user to select content files to be included in a tree; a tree structure window that displays a graph of a tree playback product control structure; one or more editing controls configured to enable the user to edit the tree; and one or more publishing controls configured to enable the user to publish the tree. 
Abe, 0269-0271 and fig. 12

In regard to claim 8 Wilkins,  Higashida and Abe teaches:
8. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises a link-up editor control, wherein in response to selection of the link-up editor control by the user, a link-up editor is displayed to the user, the link-up editor comprising: one or more navigation controls configured to enable the user to view a set of thumbnails representing corresponding content segments; one or more segment selection controls configured to enable the user to select content segments to be included in a link-up; a link-up structure window that displays a sequential display structure linking a set of selected content segments; one or more editing controls configured to enable the user to edit the link-up; and one or more publishing controls configured to enable the user to publish the link-up. 
Abe, 0269-0271 and fig. 12

In regard to claim 9 Wilkins, Higashida and Abe teaches:
9. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises an effects editor control, wherein in response to selection of the effects editor control by the user, an effects editor is displayed to the user, the effects editor comprising: one or more navigation controls configured to enable the user to view a set of effects controls, each effects control representing a corresponding effect; an effects texture strip visually representing a series of content frames; one or more content selection controls configured to enable the user to select content frames to which a selected effect will be applied in response to selection of a corresponding one of the effects controls; and one or more publishing controls configured to enable the user to publish the content frames to which the selected effect has been applied. 
Abe, 0269-0271 and fig. 12

In regard to claim 10 Wilkins, Higashida and Abe teaches:
10. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises an ad editor control, wherein in response to selection of the ad editor control by the user, an ad editor is displayed to the user, the ad editor comprising: one or more navigation controls configured to enable the user to view a set of ad thumbnails, each ad thumbnail representing a corresponding ad; an ad texture strip visually representing a series of content frames; one or more content selection controls configured to enable the user to select content frames to which an ad will be applied in response to selection of an ad corresponding one of the ad thumbnails; and one or more publishing controls configured to enable the user to publish the content frames to which the selected effect has been applied. 
Abe, 0269-0271 and fig. 12

In regard to claim 11 Wilkins, Higashida and Abe teaches:
11. The computer program product of claim 10, further, Abe teaches wherein the ad editor includes: a manual control configured to enable manual insertion of a selected ad corresponding one of the ad thumbnails at a selected content frame in a manner controlled by a selected ad pack; and an automatic control configured to enable automatic insertion of a selected ad corresponding one of the ad thumbnails in a manner controlled by a selected ad pack, wherein a specific frame is automatically selected by the ad editor from within a set of frames within a user-controlled slider on the texture strip. 
Abe, 0269-0271 and fig. 12

Claims 13-20 list all similar elements of claims 2-8 and 10+11, but in method form rather than computer program form.  Therefore, the supporting rationale of the rejection to claims 2-8 and 10+11 applies equally as well to claims 13-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481